Fletcher, Presiding Justice.
A jury convicted Jerome L. Priester of murder in connection with the shooting death of his wife, Rosa Lee Smith. The trial court sentenced Priester to life imprisonment on the murder count and five years for possession of a firearm by a convicted felon and possession during the commission of a felony.1 Priester challenges the verdict as contrary to the evidence and law. We affirm.
The evidence presented at trial shows that Priester and Smith had a history of drinking and fighting. On Thanksgiving Day, police were called to their room after neighbors heard them fighting. Two days later, Priester threatened Smith with a shotgun in front of Smith’s cousin. That night, a resident in the adjacent apartment building heard a man say, “I’m going to kill you,” followed seconds later by a loud gunshot. Police found Smith with the top of her head blown off and a shotgun beside her. They picked up Priester at a friend’s house. Priester gave conflicting statements to police. Initially he stated that he found Smith dead after returning from the package store, had never argued with her, and did not own the shotgun. He later stated that Smith grabbed the gun from him and it went off by accident. The crime lab firearm experts testified that the shotgun no longer operated as originally designed. A person had to manually operate the barrel release lever to close the gun and hold the trigger forward to make the hammer remain cocked. After reviewing the evi*265dence in the light most favorable to the jury’s determination of guilt, we conclude that a rational trier of fact could have found Priester guilty of the crimes charged.2
Decided November 4, 1996.
Emory B. Bazemore, Andrea S. Moyers, for appellant.
Spencer Lawton, Jr., District Attorney, Melanie Higgins, Assistant District Attorney, Michael J. Bowers, Attorney General, Beth Attaway, Assistant Attorney General, for appellee.

Judgment affirmed.


All the Justices concur.


 The crimes occurred on November 26, 1994, and a grand jury indicted Priester on February 15, 1995. A jury found Priester guilty on November 16, 1995, and the trial court sentenced him on November 27, 1995. Priester filed a motion for new trial on December 7, 1995, which was denied on June 6, 1996. He filed a notice of appeal on June 26, 1996. The case was docketed in the clerk’s office on August 7, 1996, and submitted for decision on briefs on September 30, 1996.


 Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).